Rudkin, J.
(dissenting) — Section 1 of the act of March 3, 1905, Laws 1905, p. 110, provides that in the following cases *499“any agreement, contract and promise shall be void, unless such agreement, contract or promise, or some note or memorandum thereof, be in writing, and signed by the party to be charged therewith, or by some person thereunto by him lawfully authorized, that is to say: . . . (5) An agreement authorizing or employing an agent or broker to sell or purchase real estate for compensation or a commission.” It seems to me the following note or memorandum appended to a written contract between the vendor and the purchaser after the signature of the vendor, “Commission to be paid when 2nd payment is made to McCrea & Merryweather $625.00,” falls far short of a compliance with the above statute. It neither authorizes nor employs the respondents to sell or purchase real estate, nor is it a note or memorandum of any contract or agreement with them. I therefore dissent.
Fullerton and Crow, JJ., concur with Rudkin, J.